Case 2:19-cv-00026-JDL Document 50 Filed 04/15/20 Page 1 of 4        PageID #: 747



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


THOMAS BALDWIN, Individually          )
and on Behalf of All Others           )
Similarly Situated,                   )
                                      )
      Plaintiff,                      )
                                      )
                    v.                ) 2:19-cv-00026-JDL
                                      )
MERRILL LYNCH, PIERCE,                )
FENNER & SMITH                        )
INCORPORATED,                         )
                                      )
      Defendant.                      )

                     ORDER ON PLAINTIFF’S MOTION TO
                   DISMISS DEFENDANT’S COUNTERCLAIM

      Thomas Baldwin’s complaint (ECF No. 1-2) asserts claims against Merrill

Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) for violating the Maine

Unfair Trade Practices Act (“MUTPA”), 5 M.R.S.A. §§ 205-A−214, and for negligent

misrepresentation. Merrill Lynch’s answer (ECF No. 24) includes a counterclaim

seeking a declaratory judgment against Baldwin. Baldwin moves to dismiss the

counterclaim (ECF No. 29). A hearing on Baldwin’s motion was held on January 15,

2020. For the reasons explained below, I deny the motion.

                                 I. DISCUSSION

       At its core, Baldwin’s complaint alleges that Merrill Lynch misrepresented

the tax benefits of a college savings program it manages. On a motion to dismiss, a

court treats the allegations contained in the complaint as true. Nevertheless, I

emphasize that the allegations have not been proven. Specifically, the complaint

alleges the following facts: Merrill Lynch manages Maine’s 529 college savings
Case 2:19-cv-00026-JDL Document 50 Filed 04/15/20 Page 2 of 4           PageID #: 748



program. In several places on its website, Merrill Lynch represented that New York

state taxpayers who enroll in Maine’s 529 college savings program are eligible for

certain New York state tax benefits. However, in fact, those tax benefits are available

only to New York state taxpayers who enroll in New York’s 529 college savings

program, not to those who enroll in Maine’s.

      Baldwin, a New York resident, enrolled in Maine’s 529 college savings

program.   Based on the alleged misrepresentations on Merrill Lynch’s website,

Baldwin erroneously believed that his enrollment made him eligible for the same tax

benefits as if he had enrolled in New York’s 529 college savings program. As a result,

he failed to pay the full amount of New York state taxes he owed and incurred civil

penalties for unpaid taxes.

      Merrill Lynch’s counterclaim alleges that when Baldwin enrolled in Maine’s

529 college savings program, he signed a Participation Agreement indicating that

Merrill Lynch did not have “any duty to determine or advise [him] of the investment,

tax, or other consequences” of his decision to enroll in the program. ECF No. 24 at

27, ¶ 20. The counterclaim seeks a declaratory judgment that this provision of the

Participation Agreement is enforceable against Baldwin.

      Additionally, Merrill Lynch’s counterclaim alleges that by signing the

Participation Agreement, Baldwin adopted its provision stating that he “ha[d]

consulted with [his] tax advisor regarding the state tax consequences” of enrolling in

Maine’s 529 college savings program. Id. at 25, ¶ 15. The counterclaim seeks to estop

Baldwin from asserting otherwise.      Similarly, the counterclaim alleges that by

signing the Participation Agreement, Baldwin represented that he “ha[d] not relied

                                          2
Case 2:19-cv-00026-JDL Document 50 Filed 04/15/20 Page 3 of 4                                   PageID #: 749



on any representations or other information . . . other than as set forth in the Program

Description . . . and in this [agreement].”                        Id. at 24, ¶ 10.            Based on this

representation, the counterclaim seeks to estop Baldwin from asserting that he relied

on any information outside of the Program Description and Participation Agreement,

apparently including the alleged misrepresentations on Merrill Lynch’s website set

forth in Baldwin’s complaint.

        Baldwin moves to dismiss the counterclaim, asserting that it effectively seeks

a declaration that by signing the Participation Agreement, he waived certain rights

under the MUTPA, including the right to assert claims based on the alleged

misrepresentations on Merrill Lynch’s website. 1                           Baldwin contends that the

declaration Merrill Lynch seeks is contrary to the MUTPA, which provides that “[a]ny

waiver by a consumer of the provisions of this chapter is contrary to public policy and

shall be unenforceable and void.” 5 M.R.S.A. § 214 (West 2020).

        Thus, Baldwin’s motion to dismiss turns on whether the disclaimers contained

in the Participation Agreement Baldwin signed constitute waivers that are prohibited

by the MUTPA. 2 In Department of Human Services v. Bell, 711 A.2d 1292 (Me. 1998),

the Law Court explained that “[w]aiver is the voluntary and knowing relinquishment

of a right and may be shown by a course of conduct signifying a purpose not to stand


  1 The MUTPA provides that “unfair or deceptive acts or practices in the conduct of any trade or commerce are .

. . unlawful.” 5 M.R.S.A. § 207 (West 2020). Consumers who are injured by such unlawful acts or practices may
bring a private action for damages and other relief under the MUTPA. See 5 M.R.S.A. § 213(1) (West 2020).

 2  Merrill Lynch separately argues that it is exempt from the MUTPA’s anti-waiver provision under 5 M.R.S.A.
§ 208(1) because its “business activities are subject to regulation by a state or federal agency” under § 208(1)(A),
and the “specific activity that would otherwise constitute a violation” of the MUTPA “is authorized, permitted, or
required” by a state agency under § 208(1)(B). However, Merrill Lynch has not established that the “specific
activity” at issue—the alleged misrepresentations on its website—was so authorized and thus has not established
that it is exempt from the anti-waiver provision.

                                                         3
Case 2:19-cv-00026-JDL Document 50 Filed 04/15/20 Page 4 of 4                                  PageID #: 750



on a right, and leading, by reasonable inference, to the conclusion that the right in

question will not be insisted upon.” Id. at 1294−95 (quoting Dep’t. of Human Servs.

v. Brennick, 597 A.2d 933, 935 (Me. 1991)). Thus, whether Baldwin and Merrill

Lynch’s course of conduct establishes a waiver, which would be void and

unenforceable under the MUTPA, presents a mixed question of law and fact that

requires an assessment of facts beyond those contained in the parties’ pleadings.

Similarly, the meaning and enforceability of the disclaimers in the Participation

Agreement rest on facts associated with the parties’ course of conduct and, therefore,

present mixed questions of law and fact. 3 The pleadings do not contain allegations

about the parties’ course of conduct. Accordingly, these questions cannot be resolved

on the pleadings and should instead be decided after discovery has been completed

on a motion for summary judgment or at trial.

                                           II. CONCLUSION

        For the reasons discussed above, the Plaintiff’s Motion to Dismiss (ECF No.

29) is DENIED.



        SO ORDERED.

        Dated: April 15, 2020

                                                                      /s/ JON D. LEVY
                                                                 CHIEF U.S. DISTRICT JUDGE




 3 The parties have not addressed whether the disclaimers are unambiguous, and I will not assume that they are

at this early stage. See Barr v. Dyke, 49 A.3d 1280, 1286 (Me. 2012) (recognizing that the construction and
enforceability of a disclaimerof-reliance provision depends, in part, on whether the contract term is unambiguous).
                                                        4
